Case 2:18-cv-09768-FMO-KS Document 130 Filed 01/22/20 Page 1 of 6 Page ID #:2798



   1   Timothy M. Frank (California Bar No. 263245)
       timothy.frank@hnbllc.com
   2   Joseph H. Boyle (pro hac vice)
   3   joe.boyle@hnbllc.com
       Stephen M. Ferguson (pro hac vice)
   4   stephen.ferguson@hnbllc.com
   5   HAGAN NOLL & BOYLE LLC
       820 Gessner, Suite 940
   6   Houston, Texas 77024
   7   Telephone: (713) 343-0478
       Facsimile: (713) 758-0146
   8
       David A. Van Riper (California Bar No. 128059)
   9
       dave@vanriperlaw.com
  10   VAN RIPER LAW
       1254 Irvine Blvd., Suite 200
  11
       Tustin, California 92780-3571
  12   Telephone: (714) 731-1800
       Facsimile: (714) 731-1811
  13

  14   Attorneys for Plaintiff DISH Network L.L.C.
  15   Additional counsel listed on signature page.
  16
  17                       UNITED STATES DISTRICT COURT
  18                      CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
  19
  20   DISH NETWORK L.L.C.,                   Case No. 2:18-cv-9768-FMO (KSx)

  21                Plaintiff,
                                              SECOND STIPULATION AND JOINT
  22          v.                              MOTION TO MODIFY SCHEDULING
                                              ORDER
  23
       JADOO TV, INC. et al.,
  24                                          Honorable Fernando M. Olguin
                    Defendants.
  25
                                              [Declaration of Stephen M. Ferguson and
  26                                          Proposed Order Filed Concurrently]

  27

  28
Case 2:18-cv-09768-FMO-KS Document 130 Filed 01/22/20 Page 2 of 6 Page ID #:2799



   1         The U.S. Bankruptcy Court for the Northern District of California entered an
   2   order lifting the automatic stay effective January 14, 2020 to permit DISH Network
   3   L.L.C. (“DISH”) to prosecute its claims against JadooTV, Inc. (“JadooTV”) in this
   4   action. Therefore, DISH, JadooTV, and Sajid Sohail (collectively the “Parties”)
   5   move the Court to reset deadlines to provide the amount of time that was remaining
   6   in the original Scheduling Order (Dkt. 50) at the time the automatic stay was imposed
   7   by JadooTV’s May 31, 2019 bankruptcy filing, including resetting the deadline for
   8   completion of fact discovery to April 23, 2020, and adjusting the other deadlines
   9   accordingly.
  10         The Parties are in agreement on all proposed deadlines with the exception of
  11   the deadline for mediation, and the Parties’ positions on mediation are set forth in
  12   Section IV.
  13                             I.    PROCEDURAL HISTORY
  14         1.       The current Scheduling Order, which was modified during the period of
  15   the automatic stay as to JadooTV, provides the following deadlines:
  16                  a.    Completion of fact discovery: February 7, 2020;
  17                  b.    Completion of settlement conference: February 7, 2020;
  18                  c.    Initial expert witness disclosures: February 21, 2020;
  19                  d.    Rebuttal expert witness disclosures: March 20, 2020;
  20                  e.    Completion of expert discovery: April 20, 2020;
  21                  f.    Dispositive motions: May 20, 2020;
  22                  g.    Memoranda of Contentions of Fact and Law; Witness Lists;
  23                        Pretrial Exhibit Stipulation; Joint Motions in Limine: July 17,
  24                        2020;
  25                  h.    Proposed Pretrial Conference Order; Joint Jury Instructions;
  26                        Disputed Jury Instructions; Joint Proposed Verdict Form; Joint
  27                        Statement of the Case; Proposed Additional Voir Dire Questions;
  28                        Reply Memoranda to Motions in Limine: July 24, 2020;

                                                  1               Second Stipulation and Joint Motion
                                                                          to Modify Scheduling Order
Case 2:18-cv-09768-FMO-KS Document 130 Filed 01/22/20 Page 3 of 6 Page ID #:2800



   1                   i.    Final pretrial conference: August 7, 2020; and
   2                   j.    Trial: August 25, 2020.
   3   (Dkt. 120 at 1-2.)
   4             2.    This Court reset the case deadlines on two prior occasions while the
   5   automatic stay was in place (Dkts. 101, 120). This is the Parties’ third request to reset
   6   the case deadlines, but it is the first request made after the stay has been lifted. (Dkts.
   7   100, 119).
   8                                 II.   LEGAL STANDARD
   9             3.    “A schedule may be modified only for good cause and with the judge’s
  10   consent.” Fed. R. Civ. P. 16(b)(4). “Rule 16(b)’s ‘good cause’ standard primarily
  11   considers the diligence of the party seeking the amendment.” Johnson v. Mammoth
  12   recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). “The district court may modify
  13   the pretrial schedule if it cannot reasonably be met despite the diligence of the party
  14   seeking the extension.” Id.
  15                  III.   GOOD CAUSE TO MODIFY SCHEDULING ORDER
  16             4.    The March 8, 2019 Scheduling Order provided the Parties with six
  17   months to complete fact discovery, setting a deadline of September 9, 2019. (Dkt. 50
  18   at 17.)
  19             5.    On May 31, 2019, JadooTV filed for bankruptcy and an automatic stay
  20   of these proceedings took effect as to JadooTV after less than three months of fact
  21   discovery. (Dkt. 78.)
  22             6.    Only a limited exchange of documents occurred before the automatic
  23   stay went into effect and during the pendency of the bankruptcy as directed by the
  24   bankruptcy court. Only one deposition has occurred due to the stay and limited
  25   exchange of documents.
  26             7.    On January 14, 2020, the automatic stay was lifted as to JadooTV to
  27   allow DISH to liquidate its claims against JadooTV in this copyright action.
  28   (Declaration of Stephen M. Ferguson [Ferguson Decl.] ¶ 5, Ex. 1.)

                                                   2                 Second Stipulation and Joint Motion
                                                                            to Modify Scheduling Order
Case 2:18-cv-09768-FMO-KS Document 130 Filed 01/22/20 Page 4 of 6 Page ID #:2801



   1         8.       The Parties jointly request that the Court modify the Scheduling Order
   2   to permit the Parties to complete the remaining three months and nine days of fact
   3   discovery provided for in the original Scheduling Order, including the completion of
   4   fact discovery by April 23, 2020, and adjusting the other deadlines accordingly.
   5         9.       Good cause exists to modify the Scheduling Order because the case was
   6   stayed as to the main defendant, JadooTV.
   7                                      IV.   MEDIATION
   8         A.       DISH’s Statement:
   9         JadooTV and Sohail previously attempted to force DISH to mediate by the prior
  10   deadline of December 7, 2019. (Dkt. 119 at 7:16-19; Ferguson Decl. ¶ 6, Ex. 2.)
  11   Pursuant to DISH’s motion, the Court modified the Scheduling Order to reset the
  12   mediation deadline to February 7, 2020. (Dkts. 119, 120 at 2:1-2.)
  13         On November 26, 2019, the mediation was rescheduled to February 6, 2020,
  14   and space was reserved at the First Street Courthouse. (Ferguson Decl. ¶ 7, Ex. 3.)
  15   DISH and its counsel have made nonrefundable travel arrangements, and DISH’s
  16   mediation statement has already been prepared. (Ferguson Decl. ¶ 8, Ex. 4.) DISH
  17   proposes keeping mediation on schedule for completion by February 7, 2020, in order
  18   to preserve resources and decrease litigation costs if the case can be settled at
  19   mediation. 1
  20         The Court should retain the existing mediation deadline of February 7, 2020.
  21         B.       JadooTV and Sohail’s Statement:
  22         A hearing on Haseeb Shah’s Motion to Stay Pending Resolution of Motion to
  23   Dismiss (Dkt. 124) is set for February 6, 2020, conflicting with the mediation
  24   scheduled for that same day. JadooTV and Sohail propose continuing the mediation
  25
       1
         JadooTV and Sohail’s alleged reason for wanting to continue the mediation deadline
  26   is the hearing set for February 6, 2020, on Haseeb Shah’s Motion to Stay Pending
  27   Resolution of Motion to Dismiss. (Dkt. 124; Ferguson Decl. Ex. 4 at 1.) However,
       JadooTV and Sohail’s current counsel did not file this motion, did not file an
  28   opposition to it, and therefore has no interest in attending the hearing, assuming it
       proceeds as noticed. (Id.)
                                                 3               Second Stipulation and Joint Motion
                                                                        to Modify Scheduling Order
Case 2:18-cv-09768-FMO-KS Document 130 Filed 01/22/20 Page 5 of 6 Page ID #:2802



   1   deadline to April 23, 2020 – the date of the Parties’ stipulation for the completion of
   2   fact discovery.
   3                                    V.    CONCLUSION
   4         The Parties request that the Court reset the deadlines to the amount of time that
   5   was remaining in the original Scheduling Order (Dkt. 50), at the time of JadooTV’s
   6   May 31, 2019 bankruptcy filing, including resetting the deadline for completion of
   7   fact discovery to April 23, 2020, and adjusting the other deadlines accordingly. DISH
   8   requests that the Court maintain the existing mediation deadline of February 7, 2020,
   9   but JadooTV and Sohail request that the Court continue the mediation deadline to
  10   April 23, 2020. A proposed order has been concurrently filed.
  11   Dated: January 22, 2020          Respectfully submitted,
  12
                                    By:/s/ Stephen M. Ferguson
  13                                  Stephen M. Ferguson (pro hac vice)
  14                                  stephen.ferguson@hnbllc.com
                                      Timothy M. Frank (California Bar No. 263245)
  15                                  timothy.frank@hnbllc.com
  16                                  Joseph H. Boyle (pro hac vice)
                                      joe.boyle@hnbllc.com
  17                                  HAGAN NOLL & BOYLE LLC
  18                                  820 Gessner, Suite 940
                                      Houston, Texas 77024
  19                                  Telephone: (713) 343-0478
  20                                  Facsimile: (713) 758-0146
  21                                   David A. Van Riper (California Bar No. 128059)
  22                                   dave@vanriperlaw.com
                                       VAN RIPER LAW
  23                                   1254 Irvine Blvd., Suite 200
  24                                   Tustin, California 92780-3571
                                       Telephone: (714) 731-1800
  25                                   Facsimile: (714) 731-1811
  26
                                       Attorneys for Plaintiffs DISH Network L.L.C.
  27

  28

                                                 4                Second Stipulation and Joint Motion
                                                                         to Modify Scheduling Order
Case 2:18-cv-09768-FMO-KS Document 130 Filed 01/22/20 Page 6 of 6 Page ID #:2803



   1   Dated: January 22, 2020        By:/s/ Mark Punzalan
                                         Mark Punzalan (CA Bar No. 247599)
   2                                     Email: mark@chanpunzalan.com
   3                                     CHAN PUNZALAN LLP
                                         2000 Alameda de las Pulgas, Suite 154
   4                                     San Mateo, CA 94403
   5                                     Telephone: 650.362.4150
                                         Fax: 650.362.4151
   6

   7                                      Counsel for Defendants JadooTV, Inc. and Sajid
                                          Sohail
   8

   9
                                          ATTESTATION
  10
               Pursuant to Local Rule 5-4.3.4(a)(2), I hereby attest that the other signatory
  11
       listed concurs in this filing’s content and has authorized the filing.
  12
       Dated: January 22, 2020                     By:/s/ Stephen M. Ferguson
  13                                                  Stephen M. Ferguson
  14

  15

  16
  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                    5                Second Stipulation and Joint Motion
                                                                            to Modify Scheduling Order
